EXAMINER'S AMENDMENT
Note: The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the amendments received after a Notice of Allowance on 10 June 2022 and the Examiner-Initiated Interview conducted on 14 June 2022. Claims 1-9 and 11-18 are currently pending.
Drawings
	With the amendments to the drawings received on 10 June 2022, the drawings are accepted by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael T. Hess on 14 June 2022.
The application has been amended as follows: 
Claim 11 has been amended as follows:
	In line 5, the phrase “splaying a first retractor blade” now reads:
--splaying the first retractor blade--
	In line 6, the phrase “a first retractor blade” now reads:
--the first retractor blade--
	In line 7, the phrase “splaying a second retractor blade” now reads:
--splaying the second retractor blade--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775